Examiner’s Comments
1.	This office action is in response to the application received on 3/23/2020.
	Claims 1-14 are pending and have been examined on the merits, and now allowed over the prior art of record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/19/2020 and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical device and a wick disposed within the outer sleeve and made from a fibrous material, the wick configured to transfer moisture from a first portion of the wick to a second portion of the wick.
With respect to claim 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical device and a method including the steps of inserting fluid into the surgical device; absorbing the fluid with a first portion of a fibrous wick disposed within the surgical device; transferring the fluid from the first portion of the fibrous wick to a second portion of the fibrous wick; and desorbing the fluid from the fibrous wick into ambient air.
The prior art of record (2017/0055981) discloses a cover (1730) comprises a desiccant material that is configured to absorb moisture (e.g., from humidity) and thereby prevent that moisture from reaching buttress assemblies (100, 110), but fails to disclose a wick disposed within the outer sleeve and made from a fibrous material, the wick configured to transfer moisture from a first portion of the wick to a second portion of the wick. It would not have been obvious to modify the art of record to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/20/2022